     Case: 1:17-cv-01238-DAP Doc #: 105 Filed: 03/28/19 1 of 3. PageID #: 986



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JASON JOZWIAK, an individual, on behalf )               CASE NO. 1:17-CV-1238
of himself and others similarly situated, )
                                          )             JUDGE DAN AARON POSTER
              Plaintiff,
                                          )
                                          )             JOINT STATUS REPORT
                                          )
       vs.                                )
CUYAHOGA COUNTY                           )
                                          )
              Defendant.                  )
          Pursuant to the Court’s February 12, 2019, Order, the Parties provide the following status

report:

          1.     The Parties reached a settlement pending approval of the Cuyahoga County

Council.

          2.     Cuyahoga County Council is scheduled to meet on April 9, 2019, to consider the

proposed settlement agreement.

          3.     The Parties respectfully ask that the Court continue the stay of proceedings for a

period of 21 days pending the outcome of the Council's review of the proposed settlement.

          4.     On or before April 18, 2019, the parties will jointly inform the Court of the

outcome of the Council’s approval or disapproval of the proposed settlement agreement by filing

a Status Report.




                                                  1
     Case: 1:17-cv-01238-DAP Doc #: 105 Filed: 03/28/19 2 of 3. PageID #: 987



                                 Respectfully submitted,



/s/ Hans A. Nilges                             /s/ Michele L. Jakubs
Hans A. Nilges (0076017)                       Stephen S. Zashin (0064557)
Shannon M. Draher (0074304)                    Michele L. Jakubs (0071037)
Nilges Draher, LLC                             Zashin & Rich Co., L.P.A.
7266 Portage Street, N.W.                      950 Main Avenue
Suite D                                        4th Floor
Massillon, OH 44646                            Cleveland, OH 44113
Telephone: 330.470.4428                        Telephone: 216.696.4441
Facsimile: 330.754.1430                        Facsimile: 216.696.1618
E-Mail: sdraher@ohlaborlaw.com                 E-Mail: ssz@zrlaw.com
         hans@ohlaborlaw.com                             mlj@zrlaw.com

Counsel for Plaintiff                          and

                                               Cuyahoga County Department of Law

                                               /s/ Jerad J. Zibritosky
                                               Jerad J. Zibritosky (0084900)
                                               Asst. Law Director
                                               Cuyahoga County Department of Law
                                               2079 East 9th Street
                                               Cleveland, OH 44115
                                               Telephone: 216.698.3043
                                               Facsimile: 216.698.2744
                                               Email: JZibritosky@CuyahogaCounty.US


                                               [Representation pursuant to August 27, 2013
                                               Agreement governing the division of duties
                                               between the Cuyahoga County Prosecutor’s
                                               Office and Law Department]

                                               Counsel for Defendant




                                           2
     Case: 1:17-cv-01238-DAP Doc #: 105 Filed: 03/28/19 3 of 3. PageID #: 988



                                 CERTIFICATE OF SERVICE
         I hereby certify that on this 28th day of March 2019 a copy of the foregoing was
electronically filed with the Clerk of Court using the CM/ECF system. Notice of this filing will
be sent to all parties by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s system.

                                                      /s/ Hans A. Nilges
                                                      Hans A. Nilges
                                                      Counsel for Plaintiff




                                                 3
